 EKLUND'S SWEDEN HOUSE INNEklund's Sweden House Inn, Inc.and Hotel & Restau-rant Employees and Bartenders International Union,Local 477 (AFL-CIO). Case 38-CA-1543May 2, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn December 29, 1972, Administrative Law JudgeThomas F. Maher issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief and the General Counselfiled a brief in support of the Administrative LawJudge's Decision.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,2 andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Eklund's Sweden House Inn,Inc., Rockford, Illinois, its officers, agents, successors,and assigns, shall take the action set forth in the rec-ommended Order.'The Respondent's request for oral argument is denied since,in our opin-ion, the record,including the transcript,exhibits,and briefs,adequatelypresents the issues and positions of the parties.2We herebycorrect the AdministrativeLaw Judge's inadvertent error inthe section of his Decision entitled"The Natureof the Respondent's Busi-ness" where he referredto the Respondent's placeof businessas Rockville,rather thanRockford.IllinoisThe Respondent has excepted to certaincredibilityfindings made by theAdministrative Law Judge.It is the Board's establishedpolicynot to overrulean AdministrativeLaw Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevantevidenceconvinces us that theresolutions were incorrectStandard Dry Wall Products,Inc, 91 NLRB 544,enfd. 188 F 2d 363 (C A 3). We havecarefully examined the record and findno basis for reversing his findingsDECISIONSTATEMENT OF THE CASETHOMAS F.MAHER,Administrative Law Judge: Upon a413charge and an amendment thereto filed on August 9 and 30,1972, respectively, by Hotel & Restaurant Employees andBartenders International Union, Local 477 (AFL-CIO),herein called the Union,against Eklund's Sweden HouseInn, Inc., Respondent herein, the Officer In Charge of Sub-region 38 of the NationalLaborRelations Board,hereincalled the Board, issued a complaint on behalf of the Gener-al Counsel of the Board on August 31, 1972, alleging viola-tions of Section 8(a)(5) and (1) of the National LaborRelations Act, as amended (29 U.S.C. Sec. 151,et seq. )herein called the Act. In its duly filed answer Respondent,while admitting certain allegations of the complaint,deniedthe commission of any unfair labor practice.Pursuant to notice a trial was held before me in Rockford,Illinois,where all parties were present,representedby coun-sel, and afforded full opportunity to present evidence, cross-examine witnesses,present oral argument, and file briefswith me. Briefs were filed by Respondent and the GeneralCounsel on November 1, 1972. Thereafter, pursuant to atelegraphic order issued by me, the hearing was reopenedfor the purpose of receiving additional testimony with re-spect to the business of the Respondent as it relates to theBoard's jurisdiction in this matter.Upon consideration of the entire record, including thebriefs filed with me, and specifically upon my observationof each witness appearing before me,' I make the following:FINDINGS OFFACT ANDCONCLUSIONS OF LAW1.THE NATURE OF RESPONDENT'S BUSINESSEklund's Sweden House Inn, Inc., Respondent herein, isan Illinois corporation,with its office and principal place ofbusiness located in Rockville,Illinois,where it is engaged inthe operation of a motel doing business under the name ofSweden HouseLodge,herein called Sweden House.On or about June 1, 1972, Respondent purchaseda facili-ty consisting of a motel and a cocktail lounge operatingunder the name of Albert Pick Motel and herein referred toas the Pick facility. The details of this purchase will beconsidered more fully herein insofar as it relates to theprincipal issue in the case.During the past 12-month period Respondent's SwedenHouse facility had a gross volume of business of $443,763derived from transient occupants of its motel and its restau-rant facility.During the annual period ending December 3, 1971, theAlbert Pick Motel at Rockford,Illinois,a facility ownedand operated by Pick Hotels Corporation, a national motelchain, had a gross volume of business of $348,943, derivedfrom room rentals to transient occupants of its motel facili-ties, its recently closed restaurant, and service station.'Bishop and Malco, Inc,159 NLRB 1159, 1161.203 NLRB No. 56 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the foregoing and upon Respondent's specific stip-ulation,' I conclude and find it to be an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.11THE LABOR ORGANIZATION INVOLVEDIt is admitted by the parties and I accordingly concludeand find that Hotel&Restaurant Employees and Barten-ders International Union,Local 477 (AFL-CIO),is a labororganization within the meaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. FactsOn or about June 1, 1972, after extensivenegotiations,Respondent purchased the motel facilities known as theAlbert Pick Motel locatedin the immediatevicinity ofRespondent's original motel facility.Pursuant to the terms of the agreement the purchasedfacility,consistingof 118 motel rooms, retained the right toits identity as Albert Pick Motel until January 1, 1973. Acocktail lounge, previouslyused as a restaurantby the Pickfacility,was located in a separate building but it has sincebeen disposed of. Carl W. Dorn, an officer of the Respon-dent corporation and manager of the Sweden House, theoriginalmotel facility, was queried concerning the opera-tion of the restaurant before and after the acquisition of thePick facility. His reply follows:Prior to thetime, I guess, the Albert Pick was trying torun it through their manager. I do not know. I just takethis for granted.But sincewe have taken it over, we ranit there just to keep the lights lit and the bar open forabout a month.Q. How many people worked in there?A. One, I think was there. And then after that it wasclosed up. And nowit'sbeingredecorated and soldoutright. Not the land. They're leasing the land from usbut we have no interest in the foodbusinesswhatever.Union Representative Allan Graskamp, testifying on behalfof the General Counsel, stated, however, that during theprevious year, 1971, Albert Pick operated the restaurantduring the summer tourist season but thatsincethen thefacility was used by Pick only as a cocktail lounge and barwith a related room service arrangement for motel patrons,with one bartender in attendance.On cross-examinationGraskamp further testified that under Respondent's owner-ship the bar facilities continued for a brief period but thatthe restaurant, last operating in the summer of 1970, wasnever reopened.Everyone testifying at the trial agrees that operating pro-cedures have not changed at the Pick motel facility sinceRespondent's acquisition. The supervisionremains thesame,and the same employees continue to work on theiridentical jobs. No restaurant personnel is employed for theobvious reason that the restaurant facility has not operated2 The records of the Board also disclose the Respondent has otherwiseavailed itself of the Board's jurisdiction, having on October 18, 1972, fileda petition for an election among its employees in Case 38-RM-84.since the close of the 1971 tourist season. The restaurantfacility having recently been sold the bartenderis no longeremployed.Contractual relations between the Union and Pick com-menced in1963 as a consequence of Pick's recognition ofthe Union as the majority representative of its employees.Successivecontracts have been enforcedsincethat date, themost recentone being executed by Pick and the Union onFebruary 11, 1972, effective retroactively from January 1,1972, for a period of 1 year. The terms of this contract wereunanimously ratified by the employees prior to the Febru-ary I1 execution. Included as part of the contract was aschedule of classifications employed by Pick which togetherwith the usual motel employee classifications also includedfirst cook, cook, pantry, ware washer, hostess-cashier, wait-ress, bus help, and bartender; all admittedlythe classifica-tions oncerequired in the operation of the restaurant.Upon the acquisition of the Pick facility on June 1, 1972,Respondent and the seller, National Motel Corporation,also executed a "Supplemental Closing Agreement" whichincluded the following provision:[T]he undersigned acknowledge and agree as follows:1.That that certain Agreement dated June 1, 1968between National Motel Corporation and the Hotel &Restaurant Employees' and Bartenders'InternationalUnion Local 477 has not beenassigned to nor assumedby Eklund's Sweden House Inn, Inc. as part of thistransaction.3Upon learning of Respondent's purchase of the Pick fa-cility theUnion's officials took immediate steps to de-termine the status of its contract with Pick. Accordingly, onJune 5 Union Representative Graskampmet with BusinessAgent Victor Zupo and the two of them called the thenmanager of Pick, Edward Carfagnini, who has since, as ofSeptember1, left Respondent's employ. In the conversationwith Carfagini Zupo first told him that he had heard of thetransferof the property and asked if there would be anychange. Carfagnini replied that there would be none. Zupothen asked if a copy of the contract had been turned overto Sweden House and what would be the status of the check-off of dues from the employees' payroll. Carfagnini assuredZupo that Respondent had been given a copy of the con-tract and that dues would continue to be checked off. Inanswer to further questions Carfagnini assured Zupo that alistof memberswhose dues were to be checked off wasgivento Respondent and that dues had already been de-ducted for the month of June."Thereafter in an undated letter mailed to the Union onJune 6,5 Respondent's secretary, Ray Fredh, advised the7While it isto be noted that the parties to the supplemental agreementreferred to a collective agreement dated June 1, 1968, and not the most recentcollective agreement which is dated February 11, 1972, and effective rctroac-tively on JanuaryI, 1972, nevertheless counsel at the hearing concurred inthe assumption that the parties to the supplemental agreement quoted abovewere under the misapprehension that the June I, 1968, collective agreementbetween Pick and theUnion wasthe most recent one It would thereforefollow that the supplemental agreement which was intended to refer to themost recent collective agreementwould quite properlyencompassthe Febru-ary 11, 1972,contract within its intention and I accordingly conclude andfind this to be such4 The foregoing is the mutuallycorroborating testimonyof Graskamp andZupo.Carfagnini did not appear as a witnessA mailing envelope addressed to the Respondent and bearing EKLUND'S SWEDEN HOUSE INN415Union that it had assumed ownership of the Pick facility,that for a limited period of time the Pick identificationwould continue, and that Carfagnini, who would continueas manager,was the individual to whom the Union shoulddirect any questions concerning the transaction.Nothing of significance to the relationship between theUnion and Respondent occurred until mid-July. At thistimeZupo inquired of Respondent's bookkeeper whetherthe July check for the checkoff dues would be forthcoming.He was referred to Sweden House's Manager Dorn whosaid he thought things would go alongas before.However,when the check was not received within the next few daysZupo again called the bookkeeper who this time referredhim to Respondent's attorney, William Powell. Upon call-ing Powell Zupo was informed by him that Respondent wasnot going to accept the contract, that it was not theirs, andthat they would no longer check off dues. Zupo informedGraskamp of this development and the latter arranged ameetingwith Powell which was held on August 2.In the course of the August 2 meeting Powell asked Gras-kamp and Zupo if they would object to the inclusion of amanagementrights clause in the contract. After this subjecthad been pursued for some length with the Union's appar-ent acquiescence Powell then broached the subject of in-cluding a no-strike clause. After some further discussion theunion representatives countered by stating that if Respon-dent was not accepting the contractin its presentform thenthey too would have some demands tomake.When Powellstated his lack of authority to proceed further another meet-ing was scheduled for August 7. In anticipation of thisscheduled meeting Graskamp telephoned Powell on August7,only to find that Powell had not yet met withRespondent's officials and that the meeting would have tobe postponed. In their telephone conversation Graskampasked Powell what disposition had been made of theUnion's request for the dues checkoff. Powell replied thatsome of the employees had advised him that they no longerwanted their dues checked off. Whereupon Graskamp re-minded Powell of the checkoff provision of the contractwhereby the employer obligated itself to remit the dues ofall employees filing with it a checkoff authorization, notrevokable for a year, and then only on 60 days' notice. TheUnion had received no revocations. On this note the conver-sation ended .6Meanwhile, on August 4, 2 days following the Union'smeetingwithPowell (supra),Carfagnini, the Pickmanager,had calleda meetingof all the employees. Included amongthem were Sweden House's Manager Dorn, the Pick assis-tantmanager,and the housekeeper. Dorn, without specifi-cally relating the action to the meeting, credibly testifiedthat after checking the contract "to see if it was all right togive [the Pick employees] a raise," he raised their pay toRespondent's return address was identifiedas theone receivedby the Unionshortly afterJune 6, 1972. The postmarkon the envelope, however,bears thedate June 6, 1971. Althoughno one testifying or representing the partiescould explain the discrepancy all were in accordthat the actual date was1972, the postal date stamped to the contrarynot withstanding. I find accord-enply.The foregoingfindings are based on the uncontradictedtestimony ofGraskamp as corroborated by Zupo, exceptas toGraskamp'sundemedtelephone conversation with Powell.equal the pay of the people already employed by SwedenHouse. In addition, Respondent sought to regularize theemployees' break time to be consistent with the policy fol-lowed at Sweden House and a coffee pot was set up for theemployees' convenience. In none of the foregoing changeswas the Union consulted before they were put into effect.At the August 4 meeting, Carfagnini, in addition to an-nouncing the foregoing changes, told the employees thatthings would be made better for them, their working condi-tions would be better and easier, and asked each employeepresent if he or she wished union dues deducted from thepay henceforth. Each one responded in the negative. Noemployee was shown, however, to have filed a revocation ofthe dues checkoff as required by the contract 7Respondent has not since met with the Union and refusedto do so by its letter to the Union dated August 10. Thereinitwas stated as follows:As you know, we represent Eklund's Sweden HouseInn, Inc. which recently purchased certain assets ofNational Motel Corporation located in Rockford, Illi-nois. This letter is written to confirm our recent discus-sions and to restate our position with respect to yourcontract dated January 1, 1972, entered into with Al-bert Pick Motel Corporation.The terms of purchase executed by our client andNational Motel Corporation specifically provided thatthe Agreement between yourunionand Albert PickMotel Corporation was not assigned to nor assumed byEklund's Sweden House Inn, Inc. Accordingly, ourclient is not a successor employer with respect to thatAgreement.Negotiations are presently underway concerningsale of the restaurant and bar in the Albert Pick Motel.Employees have currently indicated to our client thatthey do not wish to have their union dues deductedfrom their wages in the form of a check-off. In accor-dance with their wishes we have discontinued thecheck-off of union dues.Under the circumstances, it appears the best way tosettle the question of the employees' desires with re-spect to union representation, would be an electionconducted by the National Labor Relations Board.The collective bargaining unit will, of course, be differ-ent from the unit stated in your contract dated January1, 1972, but I anticipate we should have no difficultyarriving at a revised appropriate bargaining unit.B. Respondent's ContentionsIt is Respondent's position, as basically statedin its letterof August 10, and at the hearing, that because of a changein the character of the bargaining unit, to wit theelimina-tion of restaurant and bar personnel, there is no obligationto bargain. Furthermore, it contends, the employees of thePick facility have expressed in various ways their wish notto be represented by the Union, includingthe signing of apetition to the Board requesting that they not berepresented7Thecredited testimony of Assistant Manager Chrystal Tomman andHead Housekeeper Ertha Blak4. The latter also testified that since January1971 she had heard aconsiderable number of employees voice their dissatis-faction with the representationprovidedthem by the Union. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the Union. Finally Respondent makes reference to apetition filed by it with the Board in Case 38-RM-84 onOctober 17, 1972, in support of its contention that it shouldonly be required to recognize and bargain with the Unionafter an election held among the employees.In this latter respect Respondent filed with me its motionto reopen the hearing for the purpose of adducing evidencewith respect to the wishes of the employees to be repre-sented by the Union. Because there is already evidence inthe record of employeesentiment inthis area which I con-sider adequate I deny the motion. Respondent's assistantmanager, Chrystal Tomman, credibly testified that at theAugust 4 employee meeting each employee stated that he orshe did not want the union dues withheld, because "Theydidn't think the Union was that strong, didn't representthem that well." Respondent's head housekeeper, ErthaBlake, credibly testified that tire employees, "All of them, asa matter of fact," stated that they "didn't think [the Union]was doing nothing (sic) for them and only taking their mon-ey once a month. . . . So they rather not be in." Upon theforegoing credited testimony I conclude and find that at theAugust 4 meeting and thereafter employees did not wish tobe represented by the Union. Under such circumstancesfurther testimony on this subject would be cumulative. Iaccordingly reaffirm my earlier ruling denying the motionto reopen the hearing for such a purpose.C. Analysis and ConclusionsRespondent's obligation to honor the contract negotiatedby Pick with the Union is entirely distinct from its obliga-tion to recognize the Union, and either or both obligationarises inthe firstinstanceonly after it has been establishedthat Respondent is in fact the successor employer to Pick.Viewed in this perspective the issue of successorship is ofprime significance.Under Respondent's operation the Pick facility providedthe same motel service as before the transfer, with the samepersonnel, excepting only the services of one bartender,8 theemployees continued to work under the same general work-ing conditions, with the same supervision, and were provid-ing the same services and performing the sameduties asbefore. Thus the taking over of the Pick operationconstitut-ed no change in the "employing industry." In such circum-stances Respondent clearly was a successor employer of thePick employees.9Nor is it significant that the original bargainingunit in-cluded restaurant employees as well as motel employees. Ina situation where one of several stores in a multistore unitwas sold the Board held to be appropriate a unit thus se-vered, and the purchaser, found to bea successoremployer,was required to recognize and bargain with the employees'representative.10Afortiori,in a situation such as presentedhere the mere absence of employees in a number of classifi-As itis apparent in the record that the restaurant had been closed sincethe end of summer1971, 9 months priorto the transfer,the absence ofrestaurant personnel from the workingforceafter June1.1972, is of noconsequence to any determination herein.9 Solomon Johnskv d/h/a Avenue Meat Center,184 NLRB 826ioIbidcations spelled out in the original bargainingunit, i.e.,wait-resses,etc.,would certainly not be such a variance as tovitiate the successor's otherwise legal obligation to recog-nize and bargain with those employees' representative. Inany event, however, because restaurant employees had notbeen employed even by Pick since the end of the 1971summer seasonthe alleged variance is at best an illusoryone. I accordingly conclude and find to be appropriate forthe purposes of collective bargaining the unit set forth in thecontract, minus the classifications of employees no longerin the employ of either Respondent or its predecessor, Pick,said unitdesignatedas follows:All full-time and part-time employees employed by Re-spondent at the Albert Pick facility, excluding all otheremployees, office clerical employees, guards, profes-sional employees and supervisors as defined by the Act.The Supreme Court settled the issue of a successor's bar-gaining obligationinN. L. R. B. v. Burns International Securi-ty Services,406 U.S. 272. Thus it held that "a mere changeof employers or of ownership in the employing industry isnot suchan `unusualcircumstance' as to affect the force ofthe Board's certification within the normal operative periodif a majority of employees after the change of ownership ormanagementwere employed by the preceding employ-er." I I Nor does it matter that the Supreme Court has framedthis conclusion in terms ofcertification rather than recogni-tion.As it recently held, "Almost from the inception of theAct it was recognized that a union did not have to be certi-fiedas the winnerof a Board election to invoke a bargainingobligation." 12 Upon the foregoing, therefore, I would con-clude and find that Respondent upon acquiring the Pickproperty also acquired,prima facie,the obligation to recog-nize andbargain with the Union.To fortify this conclusion reference is made to the Board'srecent decision inHoward Johnson Company,198 NLRBNo. 98, a case of striking factual similarity to the instantone. There, noting a dictum in the Supreme Court'sBurnsdecision indicating the circumstances under which bargain-ing by a successor would be required,13 the Board held thatby retaining all of a predecessor's employees in the bargain-ing unit andso advising them a successor was thereby obli-gated to bargain with their union before it fixedinitial wagesand terms of employment. Failure to do so, the Board held,constituteda violationof Section 8(a)(5) of the Act.ThusHoward Johnsonis authority for the conclusion thatRespondent herein, by retaining Pick's employees, was obli-gated to bargain with their union. There is, however, sup-port for the further conclusion that certain of Respondent'sactions wereunlawful. Respondent, fully aware that theUnionwas in thepicture, here specifically agreed not toassume itscontract with Pick, and then promptly increasedthe wagesof the represented employees, made certain ar-rangementsand concessions with respect to their breaktime, and assured them that their working conditions wouldbe improved. All of this without any consultation with the11406 US at 27912N L R B v Gissel Packing Co,395 U S 575, 59613"There will beinstancesinwhich it is perfectly clearthat the newemployer plansto retain allof the employees in the unit and in which it willbe appropriate to have him initially consult with the employees'bargainingrepresentativebefore he fixes terms" 406 U S at 294 417Union. It is well settled that such unilateral action by anemployer without consultation with the established repre-sentative of its employees constitutes unlawful refusal tobargain in violation of Section 8(a)(5) of the Act,14 and I soconclude and find.Additionally, Respondent, at the same meeting at whichit promised better working conditions, admittedly inquiredof each of its employees whether or not they wished Respon-dent to continue to check off their union dues. The Boardhas held such polling to be unlawful unless accompanied byassurances against interference with employees'statutoryrights, and absence of coercion, and by a declaration thatthe purposes of such inquiry is merely to determine thevalidity of the Union's assertionof majorityrepresentativestatus.15 None of these safeguards were present here. In thisrespect, therefore, as well as by the unilateral action dis-cussed above, I conclude and find that Respondent hasinterfered with, restrained, and coerced its employees in theexercise of rights guaranteed by Section 7 of the Act, there-by violatingSection 8(a)(1).Under the foregoing circumstances Respondent cannotnow be heard to complain that it has or had a good-faithdoubt as to the Union's representative status. I do not hesi-tate to conclude and find, as Respondenturgesme, that theemployees no longer wished to be represented by the Union.But I cannot divorce these defections from Respondent'scontemporaneous actions which had the natural effect ofencouraging them. I refer specifically to the raises the em-ployees were given and the assurances that were made tothem without consultation with the Union. I can think of nomore effective way of demonstrating to employees the steril-ity of their bargaining representative. Similarly, the interfer-ence, restraint,and coercionwhich theBoard finds inherentin the polling of employees most certainly manifests itselfhere by the very consequence of the results of the August4 employeemeeting.Not one of the employees who had 5months earlier ratified his union's contract had the courage,whatever it would take, to tell the employer he would wishto continue in the Union by having dues checked off. Undersuch circumstances, then, the mere fact that the employeesdo not wish to be represented by the Union does not standalone. From all the circumstances I can reasonably con-clude, and I do, that their defection is a consequence ofRespondent's unilateral beneficence and its intrusion intotheir relationship with their Union. This the Board has con-sistently found to destroy the free choice of employees 16and to vitiate any suggestion of good-faith doubt on anemployer's part that a chosen representative continues torepresent his employees.17 Upon the foregoing, therefore, Iconclude and find that the defection of Respondent's em-ployees from the Union, caused as it was by its own unlaw-ful conduct, cannot and does not relieve Respondent of itsobligation to recognize and bargain with the Union.14N.L R.B v. Katz,369 U.S. 736.15Strucksnes ConstructionCo., Inc.,165 NLRB 1062;Nation-Wide PlasticsCo., Inc.,197 NLRB 996;SuperToys,Inc,186 NLRB 651.16 "The Board has held that'conduct violative of Section 8(a)(1) is, afortiori,conduct which interferes with the exercise of a free and untrammeledchoice in an election."'Monroe Manufacturing Company, Inc.,200 NLRBNo. 11, fn. 3.17 SeeN.L.R.B v. Katz, supraTo this point we have only considered Respondent's obli-gation to bargain with the Union as the continuing repre-sentativeof the Pick employees.Respondent cites the decision of the Circuit Court ofAppeals for the Fifth Circuit inDaisy's Originals, Inc., ofMiami v.N.L.R.B.,468 F.2d 493 (1972), in support of itscontention that it and the Pick employees are entitled to anelection among those employees to determine the Union'srepresentative status. Respondent's reliance upon this deci-sion, however, is misplaced. That case raises a question notpassed upon by the Supreme Court inN.L.R.B. v. Gissel,395 U.S. 575, and one that had since been a subject of muchlegal curiosity. The Court posed the issue thus at 395: "[W]eneed not decide whether a bargaining order is ever appro-priate in cases where there is no interference with the elec-tion process." InDaisy'sthe Fifth Circuit was presented asituation in this specific category, the Board having founda bargaining order appropriate where the Union was alleg-edly rejected by the employees after many years of represen-tation, but where it was specifically found that the electionprocesses had not been impaired. While finding that anelection could have been held the Board, however, consider-ing the incumbency of the union, issued that bargainingorder. This is not the instant case. True the Union here isan incumbent one, the employees have apparently rejectedit,and petitions for a new election have been filed. Butunlike the situation inDaisy'sithas been found here thatRespondent's conduct did tend to impair the election ma-chinery. This distinguishing factual situation clearly re-moves the case from the special category raised inGisselandconsidered by'the Fifth Circuit inDaisy's.I accordingly findthe case to be inapplicable.Here the evidence is clear that a majoritydidexist priorto the transfer, and presumably prior to Respondent's unila-teral conduct and the polling of the Pick employees. For itis undenied that in February 1972allthe employees actuallyratified the contract negotiated in their behalf by the Union.This is clearly evidence of majority status which may bepresumed to have continued until the contrary has beenshown, without, of course, such interference as has beenmanifest here by Respondent. So, rather than assess thesubsequent feelings of the employees, as Respondent seeksto do, it would be more appropriate to consider the SupremeCourt's observation inN.L.R.B. v. Gissel Packing Co.,395U.S. at 613, thus:For, as we pointed out long ago, in finding that abargaining order involved no "injustice to employeeswho may wish to substitute for the particular unionsome other . . . arrangement," a bargaining relation-ship "once rightfully established must be permitted toexist and function for a reasonable period in which itcan be given a fair chance to succeed," after which "theBoard may, . . . upon a proper showing, take steps inrecognition of changed situations which might makeappropriate changed bargaining relationships." FranksBrothers Company v. N.L.R.B.,321 U.S. 702 at 705-706.Relating this to the instant situation it is apparent that thebargaining relationship existing when the Respondent ac-quired the Pick facility is entitled to a reasonable continua-tionunder the successor's operation without beingsubjected to the employer's pressures of unilateral conduct 418DECISIONS OF NATIONAL LABOR RELATIONS BOARD(supra),polls(supra),and petitions for election.To this point we have only considered Respondent's obli-gation to bargain with the Union and the consequencesflowing from its failure to do so,all without reference to theexisting contract executed prior to the Pick acquisition. Atthe outset it is to be noted that Respondent, by specificagreement, stated its unwillingness to be bound by the pre-decessor employer's contract. This, in line with theBurnsdecision(supra),would normally dispose of the issue andleave the parties to proceed with bargaining for a new agree-ment. Here, however, there appear to have occurred a num-ber of incidents which create doubt as to Respondent'sdisavowal of the contract. Thus Respondent's manager,Carl Dom, when asked if he had contacted the Union be-fore giving the Pick employees a raise, credibly replied thathe did not because "the contract said that we could." Thishe knew because he "looked at it to see if it was all right togive them a raise."Moreover,Union Representatives Gras-kamp and Zupo credibly testified that the checkoff of duesrequired by the contract was honored by Respondent forthe month of June. And finally, by the undenied testimonyof Graskamp,it is apparent that in the meeting between himand Respondent's attorney, William B. Powell, on August2, the contract was being considered as a base upon whichrenegotiations would take place.ThusPowell suggested theaddition to the contract of management rights and no-strike,clauses, and Graskamp countered by stating that if Respon-dent was thereby seeking to renegotiate the contract thenthe Union would also have some matters to be brought up.These three instances in which the existing contract waspositively relied upon or noted by Respondent, to wit, theraise, the check off of dues, and the effort to renegotiate,would effectivelycancelany intent to the contrary whichRespondentmay have previously or subsequentlymanifest-ed not to be bound by the collective agreement; and mostcertainly it abrogates its agreement with the seller of thePick facility not to assume the contract, and I so concludeand find. Under such circumstances, therefore, nothing intheBurnsdecision would negate the Respondent's obliga-tion under the contract between it and the Union for thesimple reason that it has given,by its action, "consent to bebound by it." 18Nor is it of consequence to the continuing effect of thecontract that Respondent's employees have signified a de-sire not to be represented by the Union. Quite apart fromRespondent's acts of interference,restraint,and coercionwhich establish a continuing obligation to recognize theUnion, as I have previously found, the circumstances hereinpresent a situation not present inBurnswhere the obligationto honor a contract was not assumed as a matter of law.Here the obligation was assumed by the assent of Respon-dent.Having agreed by its actions(supra)to accept thecontract, then Respondent, as a successor, will be.bound toobserve the contract despite good-faith doubts about theUnion's majority during the time that the contract is a barto another representation election.19ieN LRB v.BurnsSecurity Services, supra,at 28719Ranch-Way, Inc,183 NLRB No 116. Asexplained inBurns,this casewould appearto be inapplicable except asit applies to a peculiarsituationsuch as Respondent's implicit assumption of the contract here.The SupremeIn summary of the foregoing, therefore, I have concludedand found that by its conduct, as detailed, Respondent hasinterfered with, restrained, and coerced its employees inviolation of Section 8(a)(1) of the Act, and in such an aggra-vated manner as to make an election among its employeesimpossible at this time and thus requiring it, under estab-lished law, to continue to recognize the Union as its employ-ees' representative in the appropriate bargaining unit foundherein; and, by further conduct, Respondent has refutedany intent not to accept the Union's collective agreementwith Pick, the predecessor employer, and has thereby abro-gated any agreement not to assume this contract, and is, fora reasonableduration, obliged not only to recognize theUnion but to assume the existing contract with it - all ofthe foregoing, for the reasons stated previously, despite theemployees' contemporaneously stated desire not to be rec-ognized by the Union. I accordingly conclude and find thatthe Respondent by the conduct detailed above and for thereasons stated has thereby violated Section 8(a)(1) and (5)of the Act.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V THE REMEDYHaving found that Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act I shall recommend that itcease and desist therefrom and, upon request, bargain col-lectively with the Union as the exclusive representative ofall employees in the appropriate unit found herein, andhonor and abide by the collective bargaining agreementexecuted by the Union and Respondent's predecessor, withthe understanding, however, that Respondent be orderednot to abandon or vary such benefits as it may have givenits employees during the period of its refusal to recognizeand bargain with the Union. 20 I shall also recommend thatRespondent be ordered to post appropriate notices of com-pliance with such Order as is issued herein.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:21Court,in itsexplanation (fn 12), reaffirmed a corollary to the Board's longstanding "contract-bar rule," to the effect that duringthe reasonable dura-tion of an existing contractan employer cannot use doubt about aunion'smajorityas a defense to a refusalto bargaincharge,as Respondent seeks todo here20 Cast Optics Corp,184 NLRB 1,enfd. 458 F.2d 398, (C.A 3, 1972),TheBassick Company,127 NLRB 155221 In the event no exceptions are filedas provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,recommendations,and RecommendedOrderherein shall, asprovidedin Sec102.48 of theRules and Regulations,be adopted by the EKLUND'S SWEDEN HOUSE INN419ORDEREklund's Sweden House Inn, Inc., its officers,agents,successors,and assigns shall:1.Cease and desist from:(a) Polling their employees to determine their desire toretain union membership.(b)Granting wage increases and benefits to employeesunder circumstances which would influence their choice ofa bargaining representative.(c)Refusing to bargain collectively concerning rates ofpay, wages,hours and other terms and conditions of em-ployment with Hotel&Restaurant Employees and Barten-ders International Union Local477 (AFL-CIO), as theexclusive representative of its employees in the followingunit found to be appropriate for the purposes of collectivebargainings:All full-time and part-time employees employed by Re-spondent at the Albert Pick facility,excluding all otheremployees,office clerical employees,guards,profes-sional employees and supervisors as definedby the Actby failing to adhere to the provisions of the collective-bar-gaining agreement executed between said Union and AlbertPick Motel Corporation,Rockford,Illinois,or by unilater-ally modifying the provisions contained in such agreement.(d) In any like or related manner interfering with, re-straining,or coercing employees in the rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action which it is foundwill effectuate the policies of the Act:(a)Upon request,bargain with the above-named labororganization as the exclusive representative of all the em-ployees in the aforementioned appropriate unit, with re-spect to rates of pay,wages,hours,and other terms andconditions of employment as required by the aforemen-tioned collective-bargaining agreement as applicable law.(b)Honor,maintain,and enforce the aforementionedcontract.(c)Continue in full force and effect such benefits andemoluments as it may have granted its employees during theperiod of its unfair labor practices and the pendency ofthese proceedings.(d) Post at the Albert Pick facility copies of the attachednotice marked"Appendix."22Copies of the notice on formsprovidedby theRegional Director for Subregion 38, shall,after being duly signed by the Respondent,be posted imme-diately upon receipt thereof in conspicuous places, and bemaintained for a period of 60 consecutive days.Reasonablesteps shall be taken to insure that said notices are not al-tered,defaced,or covered by any other material.Board and become its findings,conclusions,and Order,and all objectionsthereto shall be deemed waived for all purposes22 In the event that the Board'sOrderisenforced by a Judgment of aUnited StatesCourt of Appeals,the wordsin thenotice reading"Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Courtof AppealsEnforcing an Order ofthe NationalLaborRelations Board "(e)Notify the said Regional Director in writing, within20 days from the receipt of the Administrative Law Judge'sDecision, what steps it has taken to comply herewith 2323 Inthe event thatthisRecommended Order is adopted by the Board, thisprovision shall be modified to read "Notify the Regional Director for Subre-gion38, in writing, within 20 days from the date of this Order, what stepsRespondenthas takento comply herewith."APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT poll you, our employees, to determineyour union preferences.WE WILL NOT grant you wage increases or other bene-fits for the purpose of influencing your choice of select-ing or retaining a bargaining representative but WE WILLcontinue in full force and effect any wage increase,emolument, or benefit you have received since June 1,1972.WE WILL bargain with Hotel & Restaurant Employ-ees and Bartenders International Union, Local 477(AFL-CIO), as the exclusive bargaining representativeof our employees in the following bargaining unit:All full-time and part-time employees employed atthe Albert Pick facility excluding all other employ-ees, office clerical employees, guards, professionalemployees and supervisors as defined by the Nation-al Labor Relations Act.WE WILL, upon request bargain collectively with theaforementioned Union with respect to rates of pay,wages, hours, and other terms and conditions of em-ployment and, if an understanding is reached, will em-body such understanding in a signed agreement.Meanwhile WE WILL adhere to the provisions of themost recent collective-bargaining agreement executedbetween the aforementioned Union and Albert PickMotel Corporation, Rockford, Illinois, and the afore-mentioned Union.WE WILL NOT modify any- of the provisions of theaforementioned collective-bargaining agreement with-out the approval of the Union.WE WILL NOT in any like or related manner interferewith, restrain, or coerce any of you or unlawfully dis-criminate against you in your exercise of your rightsguaranteed by the National Labor Relations Act. 420DECISIONSOF NATIONALLABOR RELATIONS BOARDAll of you, our employees, are freeto remain, or become,This is an official notice and must not be defaced byor to withdraw from, or to refrain from becoming membersanyone.of Hotel& RestaurantEmployeesand BartendersInterna-This notice must remain posted for 60 consecutive daystionalUnion, Local 477 (AFL-CIO), or any other laborfrom the date of posting and must not be altered, defaced,organization.or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-EKLUND'S SWEDENHOUSEed to the Board's Office, Savings Center Tower 10th Floor,INN. INC.411 Hamilton Boulevard, Peoria, Illinois 61602, Telephone(Employer)309-673-9283.DatedBy(Representative)(Title)